The following opinion was filed May 1, 1923:
Eschweiler, J.
(dissenting). With what is expressed in the majority opinion as to the timely need for and the spirit and purpose of provisions for pensioning the teaching force of the state I most heartily agree. That the compensation to those who devote themselves to the teaching profession has been grossly inadequate, and especially so when compared with compensation for other services rendered to the public, seems beyond question. To illustrate: In the committee report referred to in the opinion appears a table for the year 1919 to 1920 showing that the average annual salary to teachers with one year’s service was $690; at the end of ten years’ service such average salary raises to $980. By ch. 605 of the Laws of 1919, sec. 1636 — 30, Stats., was created, making provision for the appointment of a woman inspector of beauty parlor shops. Compensation for such services is to be made from a revolving fund to be supplied from the fees to be paid by the members of that profession, and such compensation for inspector services during the fiscal year ending June, 1922, was at the rate of $125 a month with traveling expenses in addition. Ergo, the compensation allowed for supervising complexion culture is greatly *346in excess of the average salary, after ten years’ service, paid to one devoted to child culture.
Though heartily agreeing that the legislature may properly devise improvements over what has heretofore been the state policy towards its teaching force, yet I cannot concur in the view of the majority upon the question of statutory construction here presented.
The amount here authorized to be paid to the beneficiary of Professor Dudgeon over the conceded amount of $782, the fund actually in existence at the time of his death, is plainly a contribution from state funds to the amount of such balance of $16,695.74; it is life insurance rather than pension; and is paid to one who rendered no services as a teacher. It is conceded that no express language is found in the statute relied upon to support such construction authorizing payment of such purely mathematical accumulation. That the legislature which so carefully provided by express language for the application of such mathematical accumulations failed to expressly provide for such payment as is here authorized is alone sufficient reason against the construction of the majority.
If there is to be judicial expansion of statutes I think it should be towards tightening rather than loosening the strings to the public purse.
Neither can I agree with the majority opinion that there is no invasion of constitutional provision by the act as it is now construed.
To one who has been in the public school service less that twenty-five years, neither he nor any beneficiary can receive more than the fund made up by the actual contributions on his own behalf and by the state during such period; to one who has served twenty-five years or more, or to his beneficiary, may be paid an amount which is increased by reason of services rendered under contracts definitely fixing the compensation for such services prior to the twenty-five years and which present allowance increases in proportion *347to the number of extra years of service. I think such a provision to be a violation of sec. 26, art. IV, Const., prohibiting the granting of extra compensation to- a public officer or servant after the services shall have been rendered or after the entering into of the contract for such services. The twenty-five years of service may well be fixed as the minimum period of service before any pension can be granted, but saying that the one who has rendered services thirty years shall receive more than the one who has only served twenty-five years is, in my judgment, adding to a compensation that had been agreed upon and accepted for such five additional years of service.
I shall-content myself with this expression without mentioning other serious constitutional questions presented.
A motion for a rehearing was denied, without costs, on October 16, 1923.